DETAILED ACTION
1.	This communication is responsive to the Preliminary Amendment filed 9/27/2021.  Claims 1-20 have been cancelled.  Claims 21-40 have been added.  
Claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

(1) claims 21, 28 and 35 recite “matching”, “merging”, “merge rules”, “low level of trust”, “high level of trust”, “override”, “attribute”, “quality”, “unified customer profile”, there is not description in the specification to define those terms/phrases.
(2) claims 22, 29 and 36 recite “override”, “attribute”, “quality”, “only one value is allowed for the attribute”, there is not description in the specification to define those terms/phrases and these dependent claims also have inherited the deficiencies of their parent claim.
(3) claims 23, 30 and 37 recite “override”, “quality”, “a same level of quality”, there is not description in the specification to define those terms/phrases and these dependent claims also have inherited the deficiencies of their parent claim.
(4) claims 24, 31 and 38 recite “override”, “attribute”, “quality”, “more than one value is allowed for the attribute”, “a maximum number of values”, “high quality”, “poor quality”, there is not description in the specification to define those terms/phrases and these dependent claims also have inherited the deficiencies of their parent claim.
(5) claims 25, 32 and 39 recite “matching a customer to the unified customer profile”, there is not description in the specification to define those terms/phrases and these dependent claims also have inherited the deficiencies of their parent claim.
(6) claims 26, 33 and 40 recite “matched customer profile”, there is not description in the specification to define those terms/phrases and these dependent claims also have inherited the deficiencies of their parent claim.
(7) claims 27 and 34 recite “a data quality rank”, there is not description in the specification to define those terms/phrases and these dependent claims also have inherited the deficiencies of their parent claim.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	The term “relatively” in claims 21, 24, 28, 31, 35 and 38 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

8.	(1) Claims 21, 28 and 35 recite the limitation "organizing the data and presenting the data".  There is insufficient antecedent basis for this limitation in the claims.
(2) Claims 22-24, 29-31 and 36-38 recite the limitation "a quality of", since the parent claims already recite the limitation "a quality of", there is antecedent issues for this limitation in the claims.

Conclusion
9.	Due to the rejections given under 35 U.S.C. 112, the Examiner is unable to determine the related prior art(s) pending for the clarification of the claim languages.  The references listed on PTO-892 form and NPL search results are the prior arts search that based on the Applicant’s disclosure in the specification.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157